In an action to recover damages for personal injuries, the appeal is from an order granting respondent’s motion for leave to file a statement of readiness nunc pro twnc and for other relief, and opening her default in permitting dismissal of the action for (1) her failure to file the statement of readiness on or before October 1,1957 (see Rules App. Div. [2d Dept.], special rule, eft Jan. 15, 1957, as amd. eft June 15,1957), when the action was struck from the Preferred Calendar, and (2) her failure to move to open such default on or before October 2, 1958, when the action was dismissed (Rules Civ. Prae., rule 302, subd. 2). The cause of action arose in 1952, and the motion resulting in the order under review was made on March 6, 1959. Order reversed, with $10 costs and disbursements, and motion denied. Almost seven years elapsed between the date of appellant’s alleged negligence and the making of respondent’s motion to open her default. In our opinion, no proper legal excuse was offered in substantiation of the claim that the omission to file the requisite statement of readiness was inadvertent. The excuse presented was that respondent’s counsel had been working, prior to October 1, 1957, on a cheek list of cases requiring a statement of readiness and had confused the case at bar with some other matter on his list. No further investigation as to the calendar status of this action was made by respondent’s attorneys until 1959, when the action failed to appear on the Trial Term Calendar. We hold that such casual supervision of the calendar-status of a pending action may not serve to defeat the mandatory requirements of the rule calling for the filing of a statement of readiness. Wenzel, Acting P. J., Ughetta and Hallinan, JJ., concur; Kleinfeld, J., dissents and votes to affirm; Murphy, J., deceased.